Citation Nr: 1300628	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-33 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a fractured right leg.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for Raynaud's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the February 2010 decision, the RO granted service connection for right ear hearing loss but denied service connection for left ear hearing loss.  Also, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a fractured right leg.  In the July 2010 decision, the RO denied entitlement to service connection for Raynaud's disease and PTSD.

In October 2011, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

With regard to the claim of service connection for a fractured right leg, that issue had been previously characterized as whether new and material evidence had been received to reopen a previously denied claim.  However, as explained in greater detail below, the previous claim of service connection, submitted in July 1991, was never finally denied; rather, it was deferred in a September 1991 rating action, and then abandoned by the Veteran.  Because there is no prior final denial of this claim, on the merits, the proper characterization, as reflected on the Cover Page, is one of service connection, not whether new and material evidence is needed to reopen a previously denied claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Historically, the Veteran submitted a claim of service connection for a right leg fracture in July 1991, only one month following service separation.  A VA examination was scheduled for August 1991; but the Veteran failed to report for the examination and he did not provide good cause for his failure to report.  Thereafter, the RO issued a "deferred" rating action in September 1991.  The rating action indicated that a rating as to service connection for a fractured right leg was deferred pending the Veteran's agreement to report for a VA examination.  Then, in a September 1991 letter to the Veteran, the RO notified the Veteran of his failure to report to the VA examination scheduled for August 1991 and explained that results of a VA examination of the Veteran's claimed disabilities are necessary in order to properly rate for service connection.  The letter further explained that the claim of service connection was deferred pending his indication of willingness to report for VA examination.  The Veteran was instructed to return an enclosed VA Form 21-4138 indicating his willingness to report for a VA examination; or, in the alternative, provide a compelling reason as to why he could not report.  Attached to the September 1991 notice letter was a VA Form 1-4107 explaining the Veteran's procedural and appeal rights.  

The Veteran did not subsequently respond to the September 1991 letter, and no further action was taken on this claim by either the Veteran or the RO until the Veteran filed his current claim of service connection, which was received at the RO in November 2009.  

Where evidence requested in connection with an original claim or a claim to reopen is not furnished within one year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158 (1991); see also, Morris v. Derwinski, 1 Vet. App. 260, 265 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 520-21 (1996) (noting that a claim is considered abandoned when a veteran does not furnish requested information within one year of the date of the request).  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.  Because the Veteran did not respond to the September 1991 notice letter, the July 1991 service connection claim was abandoned.  Morris, 1 Vet. App. at 265.  The July 1991 abandoned claim was merely deferred in September 1991 rating action, and never finally denied.  Because the claim was deferred by the RO, and then abandoned by the Veteran, it was never finally adjudicated; and, as a result, the current claim does not need to be reopened with the submission of new and material evidence.  

With respect to the claim of service connection for a fractured right leg, as well as the other claims on appeal, additional development is required.  

The Veteran seeks service connection for a fractured right leg, left ear hearing loss, PTSD and Raynaud's disease.  At his October 2011 video conference hearing before the undersigned, the Veteran testified that he was in receipt of Social Security Disability.  The Veteran reported that he was unable to work due to disabilities and was in receipt of Social Security Administration (SSA) Disability Benefits.  The SSA records are not in the claims file and are potentially relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board must remand the claim in an attempt to obtain these records.

The only service treatment record (STR) located in the claims file is the Veteran's 1983 entrance examination report.  However, at the October 2011 video conference, the Veteran testified that he was treated for second and third degree burns at the hospital at Little Rock Air Force Base for several days in a row in approximately 1984.  He explained that he was not an in-patient in the hospital, but rather, was instructed to return on a daily basis for re-application of silvadine.  He testified that he returned daily for about a month.

The Veteran testified that he was also treated at Little Rock Air Force Based in 1985 for a right leg fracture.  According to his testimony, his tibia was hit with a heavy metal plate.  His leg was cleaned and stitched up, but x-rays did not show a break.  However, about a week later, another x-ray showed a chip in the bone.

The Veteran testified that he was told there was a very good chance that he developed osteomyelitis to the right leg due to the in-service injury, but he was only treated for leg cramping and pain.  The Veteran testified that he was currently treated by VA for skin sensitivity on the front side of the right lower leg, as well as swelling, which occurs with climbing stairs or walking for periods over twenty to thirty minutes.  The Veteran also indicated that he had hyperhidrosis, skin discoloration, and scaling.  He stated that his doctor thought perhaps he had hypertrophic osteoarthropothy of the right lower leg.  The Veteran reported that he was scheduled for an MRI on the day of the video conference.  The Veteran also testified that he was diagnosed with Raynaud's disease in approximately 2009.  He explained that he suffered a bacterial infection on his right leg, centered directly over the scar that he had from where he was stitched up after breaking his right leg.  According to the Veteran, his doctors suspected that the Veteran developed Raynaud's as a result, with neuropathy and skin problems, including discoloring, pain, tingling, cold sensitivity and numbness.  He also testified that serving on the flight line in all types of weather may have contributed to the development of Raynaud's.  

The Veteran testified that he was also treated in service at Ramstein Air Force Base; was stationed at Okinawa, and went on several TDYs to Japan and Korea during that time.  He also asserted that "Japanese airliner 007 was shot down over China" while he was stationed in Okinawa and his unit went on full alert, that typhoon warnings were issued while he served in Okinawa, and that a plane crashed on the runway while he was stationed at Ramstein Air Base in Germany.  On remand, attempts should be made to verify the incidents involving the planes provided that the Veteran provides any additional information that the RO finds is necessary in order for a search to be conducted.

He also reported that he was in correctional custody for 30 days in service as a result of personal issues concerning his wife's involvement with a fellow service member.  While some of the Veteran's personnel records have been obtained, a complete copy has not yet been requested.

With regard to the claim of service connection for left ear hearing loss, the Veteran testified that he disagreed with the findings on the last audiometric examination and stated that he noticed hearing loss in service as a result of his duties on the flight line for many years.  

Given the Veteran's testimony regarding in-service treatment, ongoing treatment, and continuity of symptoms since service, attempts should be made to obtain the records identified by the Veteran with respect to his claims on appeal.  

Interestingly, it appears from the record that an initial request for the Veteran's STRs back in August 1991 yielded only a microfiche showing his 1983 entrance examination report, a copy of which was placed in the claims file.  It also appears that "medical and dental records were not received" as of August 1991 as noted on a records request form; and, no additional searches were conducted in an attempt to locate these records.  Given that the initial request for STRs was made in August 1991, only two months after the Veteran's separation from service, it is quite possible that the STRs had not yet reached the National Personnel Records Center at the time of the initial request.  Years later, the RO subsequently requested documents from the Veteran's personnel file in conjunction with his PTSD claim.  These records were successfully obtained and associated with the claims file in June 2010.  It is not clear why the RO did not attempt to locate the STRs at the same time, but the fact that the personnel records were located raises the possibility that the STRs may also exist.  Every effort should be made to locate these records and associate them with the claims file.  

Also, the Veteran had copies of some service treatment records at the time of the hearing that were to have been submitted for the record after the hearing.  Those records are not in the claims folder or attached to Virtual VA.  Accordingly, the Veteran should be requested to submit the records on remand.  The Veteran also referenced treatment by Dr. Scheck, whose records have not yet been submitted.  

Accordingly, the case is REMANDED for the following action:

1.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Request through appropriate channels a complete copy of the Veteran's STRs, which should include treatment received at medical facilities located at the Little Rock Air Force Base and Ramstein Air Force Base.  

3.  Request a complete copy of the Veteran's service personnel records.

4.  With respect to steps 2 and 3, document all attempts to obtain the service treatment records and the service personnel records in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  

Also notify the Veteran of alternate sources of evidence that he can submit to substitute for missing service records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Paragraph 27.b.  

5.  Obtain all VA medical records pertaining to the Veteran, including, but not limited to an MRI report from October 2011.

6.  Request that the Veteran provide or authorize the release of any medical records that have not already been associated with the claims file, including any medical records from Dr. Scheck and records from Dr. Williams dating from May 2010. 

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

7.  Request that the Veteran submit copies of service treatment records that are in his possession.

8.  Review the record, including the October 2011 hearing transcript and prepare a summary of the Veteran's reported PTSD stressors after any additional development, including a request to the U.S. Army and Joint Service Records Research Center (JSRRC) is accomplished.  

In that regard, attempt to verify the Veteran's report that "Japanese airliner 007 [was] shot down over China," while he was stationed in Okinawa, see BVA hearing transcript, p. 21, provided that if the RO/AMC determines that additional information is needed in order to obtain verification, the Veteran provides the necessary information.   

Request verification that a plane crashed at Ramstein Air Base in Germany in 1990 while the Veteran was stationed there.  See BVA hearing transcript, pp. 23-24.

9.  After all of the above development has been completed, schedule the Veteran for the appropriate examination to determine the current nature and likely etiology of any right leg disability, including residuals of a right leg fracture.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right leg disability, including any residuals of a fracture, peripheral neuropathy and complex regional pain syndrome, began in or is related to an injury incurred in service.  In this regard, the examiner should presume credible the Veteran's report that he was injured in service.   A complete explanation for the opinion must be provided.

10.  After relevant development has been completed, schedule the Veteran for the appropriate examination to determine the current nature and likely etiology of any left ear hearing loss, as the Veteran asserts his hearing is worse.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that current left ear hearing loss, if any, is related to service.  In this regard, the examiner should presume credible the Veteran's report that he was he was exposed to excessive noise during service.   A complete explanation for the opinion must be provided.

11.  After steps 1 to 8 are completed, schedule the Veteran for the appropriate examination to determine the current nature and likely etiology of any psychiatric disability, claimed as PTSD.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability, claimed as PTSD, began in or is related to service.  The Veteran has reported that typhoon warnings were issued while he was stationed in Okinawa.  In addition, the Board has requested that the RO/AMC attempt to corroborate other reported stressors involving a plane crash at Ramstein Air Base and a plane being shot down while the Veteran was stationed in Okinawa, to the extent possible.  The Veteran also reported that he was in correctional custody for 30 days while in service.  A complete explanation for the opinion must be provided.

12.  After steps 1 to 7 are completed, schedule the Veteran for the appropriate examination to determine the current nature and likely etiology of claimed Raynaud's disease.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any current Raynaud's disease, began in or is related to service.  The Veteran has reported that physicians felt this was related to a right leg injury in service and that he was stationed on the flight line in all types of weather.  A complete explanation for the opinion must be provided.

13.  Ensure the above development has been conducted in accordance with the instructions above.  If any examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claims after taking any other development action deemed warranted.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


